895 A.2d 544 (2006)
Alex S. HORNSTEIN, Appellant,
v.
LYNN TOWNSHIP SEWER AUTHORITY, Appellee.
Supreme Court of Pennsylvania.
Argued April 5, 2006.
Decided April 21, 2006.
Emil William Kantra, II, Esq., Center Valley, for Alex S. Hornstein.
Bridget Elizabeth Montgomery, Esq., and Jennifer Lynn. Eul, Esq., Harrisburg, for amicus curiae Building Industry Association of Lancaster Co. & PA Builders Association.
Kenneth R. Myers, Esq., Norristown, William E. Schantz, Esq., Allentown, for Lynn Township Sewer Authority.
Steven Alan Hann, Esq., Lansdale, for amicus curiae PA Municipal Authorities Association.
BEFORE: CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER, and BALDWIN, JJ.


*545 ORDER

PER CURIAM.
AND NOW, this 21st day of April, 2006, the Order of the Commonwealth Court is hereby affirmed.